



LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN
PERFORMANCE SHARE UNIT AGREEMENT
This Performance Share Unit Agreement, including any country-specific terms and
conditions set forth in the attached Appendix (collectively, the “Agreement”),
is between Logitech International S.A., a Swiss company (the “Company”), and the
Participant named below and is made pursuant to the Logitech International S.A.
2006 Stock Incentive Plan (the “Plan”). To the extent any capitalized terms used
in this Agreement are not defined, they shall have the meaning given to them in
the Plan. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms of the Plan shall
prevail.
In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:
1.    Grant of Restricted Stock Units. The Company hereby grants to the
Participant named below the number of Restricted Stock Units corresponding to
Shares specified below, subject to the terms and conditions of this Agreement
and of the Plan, which is incorporated in this Agreement by reference:
Participant’s Name:
[NAME]
 
 
 
Grant Date:
[GRANT DATE]
 
 
 
Performance Period:
From:
[START DATE]
 
To:
[END DATE]
Total Number of Restricted Stock
[UNITS]
Units granted (subject to the actual
attainment level of the performance goals
in accordance with Section 2 below):
 
 
 
 
 
Vesting Date:
[VESTING DATE]

2.    Vesting and Performance Goals.
(a)    Vesting. As soon as reasonably practicable after the close of the
Performance Period and no later than the Vesting Date, the Compensation
Committee of the Company’s Board of Directors (the “Committee”) shall determine
the vested percentage of the total number of Restricted Stock Units subject to
this Award. Except as otherwise provided in Sections 5(b) or 5(c) below, the
vested percentage of the total number of Restricted Stock Units subject to this
Award, as determined by the Committee, shall vest on the Vesting Date, subject
to the Participant’s continuous Service from the Grant Date through the date
that is designated as the Vesting Date in Section 1 without giving effect to any
delay that is contemplated in the following sentence. The “Vesting Date” for
purposes of this Agreement shall mean the date set forth above in Section 1 or
such later date on which the Compensation Committee determines and certifies the
vested percentage pursuant to this Section 2 to the extent the Committee delays
its determination in consideration of an adjustment that is or may be made to a
performance criteria to be reported in a subsequent public report that is filed
or furnished to the SEC. The number of Restricted Stock Units that are
determined to vest





--------------------------------------------------------------------------------




pursuant to this Section 2 shall be rounded down to the nearest whole number of
Restricted Stock Units to the extent the vesting results in a fractional number.
The vested percentage shall be determined in accordance with a formula that is
equal to [INSERT PERFORMANCE-BASED VESTING CRITERIA].
(b)    Performance Goals. [INSERT PERFORMANCE-BASED VESTING CRITERIA].
(c)    Committee Determination. The Committee shall determine the level of
attainment of the performance goals set forth in this Section 2 and its
determination shall be conclusive and binding on the Participant and the
Company.
3.    Settlement of Vested Restricted Stock Units. The Participant’s vested
Restricted Stock Units shall be settled promptly after the Vesting Date pursuant
to Section 2 or accelerated vesting event pursuant to Section 5(b), provided
that the Company shall have no obligation to issue Shares pursuant to this
Agreement unless and until the Participant has satisfied any applicable tax
and/or other obligations pursuant to Section 8 below and such issuance otherwise
complies with Applicable Laws. The foregoing notwithstanding, Restricted Stock
Units shall in no event be settled later than the later of (i) the March 15 of
the calendar year after the Vesting Date or (ii) the June 15 of the Company’s
fiscal year after the Vesting Date. At the time of settlement, the Participant
shall receive one Share for each vested Restricted Stock Unit, net of applicable
withholdings. The Company in its discretion may designate a brokerage firm to
assist with settlement of Restricted Stock Units, or as the sole means for
settlement of Restricted Stock Units.
4.    Nature of Restricted Stock Units. The Restricted Stock Units are mere
bookkeeping entries and represent only an unfunded and unsecured obligation of
the Company to issue or deliver Shares on a future date. As a holder of
Restricted Stock Units, the Participant has no rights other than the rights of a
general creditor of the Company. The Restricted Stock Units carry neither voting
rights nor rights to cash or other dividends. The Participant has no rights as a
shareholder of the Company by virtue of the Restricted Stock Units unless and
until the Restricted Stock Units are settled by issuing or delivering Shares.
5.    Termination of Service.
(a)    Except as otherwise provided in Sections 5(b) or 5(c), if the
Participant’s Service terminates for any reason, whether or not such termination
is later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any, all unvested Restricted Stock Units shall be forfeited
effective on the date the Participant’s Service terminates. The Participant’s
date of termination of Service shall mean the date upon which the Participant’s
active Service terminates, regardless of any notice period or period in lieu of
notice of termination of employment or similar period mandated under employment
laws in the jurisdiction where the Participant is employed or the terms of a
written employment agreement, if any. The Administrator shall have the exclusive
discretion to determine when the Participant’s active Service terminates for
purposes of this Award (i.e., when the Participant has ceased active performance
of services for purposes of vesting in this Award), including whether a leave of
absence constitutes a termination of Service for purposes of this Award.
(b)    If the Participant’s Service terminates by reason of death or Disability,
any unvested Restricted Stock Units shall vest immediately as of the date of
such termination of Service with respect to a number of Restricted Stock Units
equal to the product of (A) the Total Number of Restricted Stock Units,
multiplied by (B) a fraction, the numerator of which shall be the number of days
of Service completed by the Participant during the Performance Period and the
denominator of which shall be the total number of




2

--------------------------------------------------------------------------------




days contained in the Performance Period, rounded down to the nearest whole
number of Restricted Stock Units.
(c)    If the Participant’s Service terminates by reason of the Participant’s
Retirement (as defined in the attached Appendix), the Participant shall continue
to be eligible to vest (without regard to the requirement that the Participant
continue in Service through the Vesting Date designated in Section 1 above) in a
number of Restricted Stock Units equal to the product of (i) the vested
percentage determined in accordance with Section 2 above, multiplied by (ii) the
product of (A) the Total Number of Restricted Stock Units, multiplied by (B) a
fraction, the numerator of which shall be the number of days Service completed
by the Participant during the Performance Period and the denominator of which
shall be the total number of days contained in the Performance Period, rounded
down to the nearest whole number of Restricted Stock Units.
6.    Recovery of Erroneously Awarded Compensation. If the Participant is now or
is hereafter subject to the Executive Clawback Policy adopted by the Company’s
Board of Directors, or any committee thereof, or any policy providing for the
recovery of Awards, Shares, proceeds, or payments to Participant in the event of
fraud or as required by Applicable Laws or governance considerations or in other
similar circumstances, then this Award, and any Shares or other payments
resulting from settlement of the Restricted Stock Units or proceeds therefrom,
are subject to potential recovery by the Company or the Participant’s employer
(the “Employer”) under the circumstances set out in the Executive Clawback
Policy or such other similar policy as in effect from time to time.
7.    Suspension or Cancellation for Misconduct. If at any time (including after
vesting but before settlement) the Administrator reasonably believes that the
Participant has committed an act of misconduct as described in this Section 7,
the Administrator may suspend the vesting or settlement of Restricted Stock
Units, pending a determination of whether an act of misconduct has been
committed. If the Administrator determines that the Participant has committed an
act of embezzlement, fraud or breach of fiduciary duty, or if the Participant
makes an unauthorized disclosure of any trade secret or confidential information
of the Company or any of its Subsidiaries or Affiliates, or induces any customer
to breach a contract with the Company or any of its Subsidiaries or Affiliates,
then this Agreement shall terminate immediately and cease to be outstanding. Any
determination by the Administrator with respect to the foregoing shall be final,
conclusive and binding on all interested parties. If the Participant holds the
title of Vice President or above, the determination of the Administrator shall
be subject to the approval of the Company’s Board of Directors.
8.    Responsibility for Taxes.
(a)    Regardless of any action the Company or the Employer takes with respect
to any or all income tax, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock Units, including,
but not limited to, the grant, vesting or settlement of the Restricted Stock
Units, the issuance of Shares upon settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such issuance and the receipt of
any dividends and/or any dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant has become subject to Tax-Related Items in more than one
jurisdiction




3

--------------------------------------------------------------------------------




between the date of grant and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
the Participant will pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all Tax-Related Items. In this regard,
the Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other cash compensation paid to the Participant by
the Company and/or the Employer; or (ii) withholding from proceeds of the sale
of Shares acquired upon settlement of the Restricted Stock Units either through
a voluntary sale or through a mandatory sale arranged by the Company (on the
Participant’s behalf pursuant to this authorization); or (iii) withholding in
Shares to be issued upon vesting of the Restricted Stock Units, provided,
however, that if the Participant is a Section 16 officer of the Company under
the Exchange Act, then the Company will withhold in Shares upon the relevant
taxable or tax withholding event, as applicable, unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the obligation for
Tax-Related Items may be satisfied by one or a combination of methods (i) and
(ii) hereof. Depending on the withholding method, the Company may withhold or
account for Tax-Related Items by considering applicable statutory withholding
rates up to the maximum rates applicable in the Participant’s jurisdiction, in
which case, under withholding method 8(b)(ii) or (iii) hereof, the Participant
will receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent in Shares. If the obligation for Tax-Related Items
is satisfied by withholding in Shares, for tax purposes, the Participant is
deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of the Participant’s participation in the Plan.
(c)    Finally, the Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
9.    Compliance with Applicable Laws; No Company Liability. No Shares shall be
issued or delivered pursuant to the settlement of the Restricted Stock Units
unless such issuance or delivery complies with Applicable Laws. The Company
shall not be liable to the Participant or other persons as to (a) the
non-issuance or delivery of Shares as to which the Company has been unable to
obtain from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance or delivery of any
Shares hereunder and (b) any tax consequence expected, but not realized, by the
Participant or other person due to the receipt, vesting or settlement of the
Restricted Stock Units.
10.    Non-Transferability of Restricted Stock Units. The Restricted Stock Units
and this Agreement may not be transferred in any manner otherwise than by will,
by the laws of descent or distribution or, if the Company permits, by a written
beneficiary designation. The terms of the Plan and this Agreement shall be
binding upon the executors, administrators, heirs, beneficiaries, successors and
assigns of the Participant.
11.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant should consult with his or her
own




4

--------------------------------------------------------------------------------




personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
12.    Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
(b)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;
(c)all decisions with respect to future Restricted Stock Units grants, if any,
will be at the sole discretion of the Company;
(d)the Participant’s participation in the Plan shall not create a right to
further Service with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s Service at any time;
(e)the Participant is voluntarily participating in the Plan;
(f)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which are
outside the scope of the Participant’s employment contract, if any;
(g)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;
(h)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any [FOR PARTICIPANTS OTHER THAN
MEMBERS OF THE GROUP MANAGEMENT TEAM ONLY: severance,] resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;
(i)the grant of the Restricted Stock Units and the Participant’s participation
in the Plan will not be interpreted to form an employment contract or
relationship with the Company or any Subsidiary or Affiliate;
(j)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of the
Participant’s Service by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any) and, in consideration of the grant
of the Restricted Stock Units to which the Participant is otherwise not
entitled, the Participant (to the extent permitted by applicable laws)
irrevocably agrees never to institute any claim against the Company or the
Employer, waives the ability, if any, to bring any such claim and releases the
Company and the Employer from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Participant (to the extent permitted by
applicable laws) will be deemed irrevocably to have agreed not to pursue such




5

--------------------------------------------------------------------------------




claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claims;
(l)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares of the Company;
(m)unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of the
same, are not granted as consideration for, or in connection with, the Service
the Participant may provide as a director of any Subsidiary or Affiliate; and
(n)neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar or the Swiss Franc, as applicable, that
may affect the value of the Restricted Stock Units or of any amounts due to the
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.
13.    Data Privacy.
(a)    The Participant hereby consents to the collection, processing, use and
transfer, in electronic or other form, of the Participant’s personal information
(the “Data”) regarding the Participant’s employment, the nature and amount of
the Participant’s compensation and the fact and conditions of the Participant’s
participation in the Plan (including the Participant’s name, home address,
telephone number, email address, date of birth, social insurance number,
passport or other identification number, compensation, nationality and job
title, details of all options, shares or other entitlement to securities
awarded, canceled, exercised, vested, unvested or outstanding under the Plan or
predecessor plans), by and among the Company and one or more its Subsidiaries
and Affiliates, for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan and in calculating the cost
of the Plan.
(b)    The Participant further consents to the transfer of the Data to the
Company’s designated broker for the Plan (currently, UBS AG or Equatex AG and
their respective affiliates (the “Plan Broker”), or to any other third parties
assisting in the implementation, administration and management of the Plan, or
in calculating the costs of the Plan, including any other third party assisting
with the settlement of Restricted Stock Units under the Plan or with whom Shares
acquired upon settlement of the Restricted Stock Units or cash from the sale of
such Shares may be deposited. The Participant further consents to the
processing, possession, use and transfer of the Data by the Plan Broker and such
other third parties for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan and in calculating the cost
of the Plan.
(c)    The Participant understands and agrees that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
countries may have different data privacy laws and protections than the
Participant’s country, and the Participant consents to the transfer of the Data
to such countries. Furthermore, the Participant acknowledges and understands
that the transfer of the Data to the Company or any of its Subsidiaries or
Affiliates, or to the Plan Broker or any such third parties, is necessary for
the Participant’s participation in the Plan. The Participant understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data or require any necessary amendments to Data or
withdraw the consents herein, in any case without cost, by contacting the
Participant’s local human resources representative in writing.




6

--------------------------------------------------------------------------------




(d)    Further, the Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If the Participant does not
consent, or later seeks to revoke his or her consent, the Participant’s
employment status or service and career with the Employer will not be adversely
affected; the only consequence of refusing or withdrawing consent is that the
Company would not be able to grant Restricted Stock Units or other equity awards
to the Participant or administer or maintain such awards. Therefore, the
Participant acknowledges that withdrawal of consent may affect the Participant’s
ability to realize benefits from the Restricted Stock Units, and the
Participant’s ability to participate in the Plan.
14.    Exchange Control and Foreign Asset/Account Reporting Acknowledgement.
Local foreign exchange laws may affect the grant of the Restricted Stock Units,
the receipt of Shares upon settlement of the Restricted Stock Units, the sale of
Shares received upon settlement of the Restricted Stock Units and/or the receipt
of dividends or dividend equivalents (if any). Such laws may affect the
Participant’s ability to hold funds outside the Participant’s country and may
require the repatriation of any cash, dividends or dividend equivalents received
in connection with the Restricted Stock Units. The Participant may also be
subject to foreign asset/account reporting requirements as a result of the
acquisition, holding or transfer of Shares or cash resulting from participation
in the Plan, to or from a brokerage/bank account or entity located outside the
Participant’s country. The applicable laws of the Participant’s country may
require that he or she report such assets, accounts, the balances therein, or
the transactions related thereto to the applicable authorities in such country.
The Participant is responsible for being aware of and satisfying any exchange
control and foreign asset/account reporting requirements that may be necessary
in connection with the Restricted Stock Units. Neither the Company nor any of
its Subsidiaries or Affiliates will be responsible for such requirements or
liable for the failure on the Participant’s part to know and abide by the
requirements that are the Participant’s responsibility. The Participant should
consult with his or her own personal legal advisers to ensure compliance with
local laws.
15.    Adjustments Upon Changes in Capitalization. In the event of a declaration
of a stock dividend, a stock split, combination or reclassification of shares,
extraordinary dividend of cash and/or assets, recapitalization, reorganization
or any similar event affecting the Shares or other securities of the Company,
the Administrator shall equitably adjust the number and kind of Restricted Stock
Units or other securities which are subject to this Agreement, in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
under this Agreement.
16.    Entire Agreement; Governing Law. The Plan and this Agreement constitute
the entire agreement of the parties with respect to the subject matter of this
Agreement and supersede in their entirety all prior undertakings and agreements
of the Company and the Participant with respect to the subject matter of this
Agreement. This Agreement is governed by the internal substantive laws, but not
the choice of law rules of Switzerland (the Company’s jurisdiction of
organization).
17.    Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
18.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.




7

--------------------------------------------------------------------------------




19.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
20.    Appendix. The Restricted Stock Units and any Shares subject to the
Restricted Stock Units shall be subject to any special terms and conditions set
forth in the Appendix to this Agreement for the Participant’s country. Moreover,
if the Participant relocates to one of the countries included in the Appendix,
the special terms and conditions for such country will apply to the Participant,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.
21.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
22.    Permitted Modifications to Comply with Laws.  The Company reserves the
right to unilaterally amend this Agreement to facilitate compliance with
existing or adopted applicable ordinances, laws, rules or regulations (“Laws”)
(even if such Laws have not yet taken effect), including but not limited to any
Laws related to the Minder initiative in Switzerland.
23.    Insider Trading Restrictions/Market Abuse Laws. Depending on
Participant’s country, Participant may be subject to insider trading
restrictions and/or market abuse laws, which may affect Participant’s ability to
acquire or sell Shares or rights to Shares (e.g., Restricted Stock Units) during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Neither the Company nor any of its Subsidiaries or Affiliates will be
responsible for such restrictions or liable for the failure on the Participant’s
part to know and abide by such restrictions. The Participant should consult with
his or her own personal legal advisers to ensure compliance with local laws.
24.    Internal Revenue Code Section 409A. The Restricted Stock Units are
intended to be exempt from or compliant with Code Section 409A and the U.S.
Treasury Regulations relating thereto so as not to subject the Participant to
the payment of additional taxes and interest under Code Section 409A or other
adverse tax consequences. In furtherance of this intent, the provisions of this
Agreement will be interpreted, operated, and administered in a manner consistent
with these intentions. The Administrator may modify the terms of this Agreement
and/or the Plan without the consent of the Participant, in the manner that the
Administrator may determine to be necessary or advisable in order to comply with
Code Section 409A or to mitigate any additional tax, interest and/or penalties
or other adverse tax consequences that may apply under Code Section 409A if
compliance is not practical. This Section 24 does not create an obligation on
the part of the Company to modify the terms of this Agreement or the Plan and
does not guarantee that the Restricted Stock Units or the delivery of Shares
upon settlement of the Restricted Stock Units will not be subject to taxes,
interest and penalties or any other adverse tax consequences under Code Section
409A. Nothing in this Agreement shall provide a basis for any person to take any
action against the Company or any of its Subsidiaries or Affiliates based on
matters covered by Code Section 409A, including the tax treatment of any amounts
paid under this Agreement, and neither the Company nor any of its Subsidiaries
or Affiliates will have any liability under any circumstances to the Participant
or any other party if the Restricted Stock Units, the delivery of Shares upon
vesting/settlement of the Restricted Stock Units or other payment or tax event
hereunder that is intended




8

--------------------------------------------------------------------------------




to be exempt from, or compliant with, Code Section 409A, is not so exempt or
compliant or for any action taken by the Administrator with respect thereto.
* * *
By the Participant’s agreement to this Agreement, the Participant agrees that
the Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Agreement. The Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and Agreement. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement.
In order to agree to this Agreement, please click “I Agree” below.






9

--------------------------------------------------------------------------------






LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN


APPENDIX


ADDITIONAL TERMS AND CONDITIONS OF
PERFORMANCE SHARE UNIT AGREEMENT
This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to the Participant under the Plan if the
Participant resides in one of the countries listed below. Capitalized terms used
but not defined in this Appendix shall have the meanings set forth in the Plan
and/or the Agreement.
This Appendix also includes information regarding securities law and other
issues of which the Participant should be aware with respect to participation in
the Plan. The information is based on the securities and other laws in effect in
the respective countries as of April 2017. Such laws are often complex and
change frequently. As a result, the Company strongly recommends that the
Participant not rely on the information in this Appendix as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date at the time that the
Restricted Stock Units vest or the Participant sells Shares acquired under the
Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working or transfers employment
between countries after the Grant Date, the Participant may be subject to the
special terms and conditions for more than one country and/or the information
for more than one country may be applicable to the Participant. It is also
possible that the special terms and conditions and the information may not be
applicable to the Participant in such a case.
ALL CURRENT EUROPEAN ECONOMIC AREA (“EEA”) MEMBER COUNTRIES
Termination of Service Due to Retirement. The following supplements Section 5(c)
of the Agreement:
“Retirement” for purposes of Section 5(c) shall mean the Participant’s
termination of Service (under circumstances that would not give rise to the
Participant’s termination of Service for cause by the Employer) due to actual
retirement upon satisfying the eligibility requirements for retirement under
local law in the Participant’s country. If there are no applicable retirement
provisions under local law in the Participant’s country, then Retirement shall
be determined in accordance with the policies established by the Administrator
from time to time.
Notwithstanding anything herein to the contrary, the Administrator may cause the
Restricted Stock Units to vest prior to the Vesting Date(s) in order to satisfy
any Tax-Related Items that arise prior to the date of settlement of the
Restricted Stock Units, subject to the limitations set forth in Section 8 of the
Agreement.
SWITZERLAND
Termination of Service Due to Retirement. The following supplements Section 5(c)
of the Agreement:





--------------------------------------------------------------------------------




“Retirement” for purposes of Section 5(c) shall mean the Participant’s
termination of Service (under circumstances that would not give rise to the
Participant’s termination of Service for cause by the Employer) following the
date the Participant attains age fifty-five (55) and completes ten (10) years of
continuous Service with the Company or any of its Subsidiaries or Affiliates.
Notwithstanding anything herein to the contrary, the Administrator may cause the
Restricted Stock Units to vest prior to the Vesting Date(s) in order to satisfy
any Tax-Related Items that arise prior to the date of settlement of the
Restricted Stock Units, subject to the limitations set forth in Section 8 of the
Agreement.
Securities Law Information. The grant of the Restricted Stock Units is
considered a private offering in Switzerland; therefore, it is not subject to
registration in Switzerland.
UNITED STATES (“U.S.”)
Termination of Service Due to Retirement. The following supplements Section 5(c)
of the Agreement:
“Retirement” for purposes of Section 5(c) shall mean the Participant’s
termination of Service (under circumstances that would not give rise to the
Participant’s termination of Service for cause by the Employer) following the
date the Participant attains age fifty-five (55) and completes ten (10) years of
continuous Service with the Company or any of its Subsidiaries or Affiliates.




2